DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the Amendments to the Claims, filed June 8, 2020, claims 1 and 4-17 were amended and claims 18-20 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/051558, filed September 18, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/559,944, filed September 18, 2017.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed invention (the provisional invention).  The disclosure of the invention in the prior-filed invention and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
thiamine hydrochloride, and is no longer coextensive with that of US Provisional Application No. 62/559,944.
	Consequently, since the specification of US Provisional Application No. 62/559,944 lacks adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/US2018/051558, filed September 18, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on July 22, 2021, is acknowledged: a) Group I - claims 1-12 and 18-20; and b) solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer - p. 44-45, Table 7, Example 24, shown to the right, and hereafter referred to as co-crystal of 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one and zinc chloride.  Claims 1-7, 10-12 and 18 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable solid forms comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claim 13, directed to a method of inhibiting or reducing expression and/or activity of p38 MAPK in a patient, comprising administering… a co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer; (ii) claim 14, directed to a method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer; (iii) claim 15, directed to a method of preparing a co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]-pyridazine-6-one (VX-745) and at least one coformer; (iv) claim 16, directed to a method of preparing a co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]-pyridazine-6-one (VX-745) and at least one coformer; and (v) claim 17, directed to a method of preparing a pharmaceutical composition co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenyl-thio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 1-20 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of 5-(2,6-dichlorophenyl)-2-(phenyl-thio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A co-crystal comprising a compound of formula VX-745:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

VX-745

and at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride.

	Appropriate correction is required.


3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The co-crystal as in claim 1, wherein one coformer is combined with the compound of formula VX-745.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The co-crystal as in claim 1, wherein the molar ratio of the compound of formula VX-745 to the coformer is in the range of 5:1 to 1:5.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The co-crystal as in claim 4, wherein the molar ratio of the compound of formula VX-745 to the coformer is 1:1.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with any one of the following recitations:
6.	The co-crystal as in claim 1, wherein at least one coformer is selected from the group consisting of gentisic acid, glutaric acid, nicotinic acid, phenol, and zinc chloride.

6.	The co-crystal as in claim 3, wherein the coformer is selected from the group consisting of gentisic acid, glutaric acid, nicotinic acid, phenol, and zinc chloride.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with any one of the following recitations:
8.	The co-crystal as in claim 6, wherein at least one coformer is gentisic acid.

8.	The co-crystal as in claim 6, wherein the coformer is gentisic acid.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with any one of the following recitations:
9.	The co-crystal as in claim 6, wherein at least one coformer is glutaric acid.

9.	The co-crystal as in claim 6, wherein the coformer is glutaric acid.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with any one of the following recitations:
10.	The co-crystal as in claim 1, wherein at least one coformer is selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride.

10.	The co-crystal as in claim 3, wherein the coformer is selected from the group consisting of acesulfame potassium, trans-aconitic acid, calcium chloride, choline chloride, gentisic acid, glutaric acid, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, malonic acid, nicotinic acid, phenol, L-proline, salicylic acid, sorbic acid, thiamine hydrochloride, L-threonine, urea, and zinc chloride.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising the co-crystal as in claim 1 and one or more additional components selected from the group consisting of a diluent, a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, a solubilizing agent, and a solvent.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
13.	A method for reducing or inhibiting p38 mitogen activated protein kinase expression or activity in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of the co-crystal as in claim 1.

21.	A method for reducing or inhibiting p38 mitogen activated protein kinase expression or activity in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of the pharmaceutical composition as in claim 12.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	A process for preparing the co-crystal comprising a compound of formula VX-745:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

VX-745

and at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride, as in claim 1,

wherein the process comprises the following steps:

a)	providing a compound of formula VX-745:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

VX-745;

b)	combining the compound of formula VX-745 above with at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride, in the presence of a solvent selected from the group consisting of acetone, acetonitrile, n-butanol, tert-butanol, diglyme, N,N-dimethylformamide, dimethylsulfoxide, ethanol, glyme, heptane, hexane, isopropanol, methanol, methyl tert-butyl ether, tetrahydrofuran, water, or a combination thereof; and

c)	optionally isolating the co-crystal above comprising the compound of formula VX-745 and at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing the co-crystal comprising a compound of formula VX-745:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

VX-745

and at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride, as in claim 1,

wherein the process comprises the following steps:

a) combining a solvent selected from the group consisting of acetone, acetonitrile, n-butanol, tert-butanol, diglyme, N,N-dimethylformamide, dimethylsulfoxide, ethanol, glyme, heptane, hexane, isopropanol, methanol, methyl tert-butyl ether, tetrahydrofuran, water, or a combination thereof, with a compound of formula VX-745:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

VX-745;

b)	optionally heating the combination provided in step a) above to form a solution;

c)	adding at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride, to the solution provided in step b) above; and

d)	optionally isolating the co-crystal above comprising the compound of formula VX-745 and at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with any one of the following recitation(s):
17.	A process for preparing the pharmaceutical composition comprising one or more additional components selected from the group consisting of a diluent, a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, a solubilizing agent, and a solvent, and a co-crystal comprising a compound of formula VX-745:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

VX-745

and at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride, as in claim 12,

wherein the process comprises the following steps:

a)	providing a compound of formula VX-745:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

VX-745;

b)	combining the compound of formula VX-745 above with at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride, in the presence of a solvent selected from the group consisting of acetone, acetonitrile, n-butanol, tert-butanol, diglyme, N,N-dimethylformamide, dimethylsulfoxide, ethanol, glyme, heptane, hexane, isopropanol, methanol, methyl tert-butyl ether, tetrahydrofuran, water, or a combination thereof;

c)	optionally isolating the co-crystal above comprising the compound of formula VX-745 and at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride; and

d)	admixing the co-crystal provided in step c) above with one or more additional components selected from the group consisting of a diluent, a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, a solubilizing agent, and a solvent.

17.	A process for preparing the pharmaceutical composition comprising one or more additional components selected from the group consisting of a diluent, a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, a solubilizing agent, and a solvent, and a co-crystal comprising a compound of formula VX-745:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

VX-745

and at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride, as in claim 12,

wherein the process comprises the following steps:

a) combining a solvent selected from the group consisting of acetone, acetonitrile, n-butanol, tert-butanol, diglyme, N,N-dimethylformamide, dimethylsulfoxide, ethanol, glyme, heptane, hexane, isopropanol, methanol, methyl tert-butyl ether, tetrahydrofuran, water, or a combination thereof, with a compound of formula VX-745:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

VX-745;

b)	optionally heating the combination provided in step a) above to form a solution;

c)	adding at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride, to the solution provided in step b) above;

d)	optionally isolating the co-crystal above comprising the compound of formula VX-745 and at least one coformer selected from the group consisting of acesulfame potassium, trans-aconitic acid, adenine, adipic acid, 4-aminobenzoic acid, L-ascorbic acid, asparagine, benzoic acid, betaine hydrochloride, calcium chloride, choline chloride, cyclamic acid, gallic acid, gentisic acid, glutaric acid, L-histidine, 1-hydroxy-2-naphthoic acid, ketoglutaric acid, lithium chloride, malonic acid, nicotinic acid, oxalic acid, phenol, L-proline, L-pyroglutamic acid, saccharin, salicylic acid, L-serine, sorbic acid, sorbitol, sucrose, thiamine hydrochloride, L-threonine, urea, and zinc chloride; and

e)	admixing the co-crystal provided in step d) above with one or more additional components selected from the group consisting of a diluent, a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, a solubilizing agent, and a solvent.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The co-crystal as in claim 1, wherein the coformer is selected from the group consisting of gentisic acid, glutaric acid, nicotinic acid, phenol, and zinc chloride.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The co-crystal as in claim 1, wherein the coformer is gentisic acid.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The co-crystal as in claim 1, wherein the coformer is glutaric acid.



Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer

	Claim 14 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claim contains subject matter, particularly a method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claim includes a method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745), shown to the right, and at least one coformer, respectively;

(b)	Nature of the invention - the nature of the invention is performance of a method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745), shown to the right above, and at least one coformer, respectively;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of p38 MAPK-mediated diseases in a patient, including, but not limited to, inflammatory diseases, autoimmune diseases, destructive bone disorders, proliferative disorders, infectious diseases, neurodegenerative diseases, allergies, reperfusion/ischemia in stroke, heart attacks, angiogenic disorders, organ hypoxia, vascular hyperplasia, cardiac hypertrophy, thrombin-induced platelet aggregation, and/or conditions associated with prostaglandin endoperoxide synthase-2 {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 19/056003, as provided in the file and cited on the IDS, illustrates the synthesis of a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, and/or methods of use thereof {Alam, et al. WO 19/056003, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively.
			Similarly, according to the specification, a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, is capable of treating a variety of p38 MAPK-mediated diseases in a patient, including, but not limited to, inflammatory diseases, autoimmune diseases, destructive bone disorders, proliferative disorders, infectious diseases, neurodegenerative diseases, allergies, reperfusion/ischemia in stroke, heart attacks, angiogenic disorders, organ hypoxia, vascular hyperplasia, cardiac hyper-trophy, thrombin-induced platelet aggregation, and/or conditions associated with prostaglandin endoperoxide synthase-2; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any p38 MAPK-mediated diseases in a patient, including, but not limited to, inflammatory diseases, autoimmune diseases, destructive bone disorders, proliferative disorders, infectious diseases, neurodegenerative diseases, allergies, reperfusion/ischemia in stroke, heart attacks, angiogenic disorders, organ hypoxia, vascular hyperplasia, cardiac hypertrophy, thrombin-induced platelet aggregation, and/or conditions associated with prostaglandin endoperoxide synthase-2.  There is insufficient disclosure to reasonably conclude that the method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, as recited, would contribute to treatment of any p38 MAPK-mediated diseases in a patient, including, but not limited to, inflammatory diseases, autoimmune diseases, destructive bone disorders, proliferative disorders, infectious diseases, neurodegenerative diseases, allergies, reperfusion/ischemia in stroke, heart attacks, angiogenic disorders, organ hypoxia, vascular hyperplasia, cardiac hypertrophy, thrombin-induced platelet aggregation, and/or conditions associated with prostaglandin endoperoxide synthase-2.  Further-more, the combination of the instant specification and Alam, et al. in WO 19/056003, as provided in the file and cited on the IDS, lacks adequate credible evidence to support the assertion that a method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, as recited, would contribute to the prophylaxis of any p38 MAPK-mediated diseases in a patient, including, but not limited to, inflammatory diseases, autoimmune diseases, destructive bone disorders, proliferative disorders, infectious diseases, neurodegenerative diseases, allergies, reperfusion/ischemia in stroke, heart attacks, angiogenic disorders, organ hypoxia, vascular hyperplasia, cardiac hypertrophy, thrombin-induced platelet aggregation, and/or conditions associated with prostaglandin endoperoxide synthase-2, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claim.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image4.png
    120
    180
    media_image4.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a solid form comprising a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a solid form comprising 5-(2,6-dichloro-phenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, such as the co-crystal of 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one and zinc chloride, shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro and/or in vivo method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]-pyridazine-6-one (VX-745) and at least one coformer, respectively, wherein the p38 MAPK-mediated diseases in a patient, includes, but is not limited to, inflammatory diseases, autoimmune diseases, destructive bone disorders, proliferative disorders, infectious diseases, neurodegenerative diseases, allergies, reperfusion/ischemia in stroke, heart attacks, angiogenic disorders, organ hypoxia, vascular hyperplasia, cardiac hypertrophy, thrombin-induced platelet aggregation, and/or conditions associated with prostaglandin endoperoxide synthase-2, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of 
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, is clearly justified.
	The examiner suggests replacing the existing recitation with the following recitation, to overcome this rejection:
	The method as in claim 13, wherein the patient has a p38 mitogen activated protein kinase-mediated disease or disorder selected from the group consisting of an allergy, an angiogenic disorder, an autoimmune disease, cardiac hypertrophy, a destructive bone disorder, heart attack, an infectious disease, an inflammatory disease, an ischemia-reperfusion injury in stroke, a neurodegenerative disease, an organ hypoxia, a proliferative disorder, thrombin-induced platelet aggregation, and vascular hyperplasia.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the physicochemical property, A solid form comprising VX-745 and at least one coformer suitable for the formation of a co-crystal, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque suitable for co-crystal formation) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited suitable for co-crystal formation physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent or buffer, to impart the suitable for co-crystal formation physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]-pyridazine-6-one (VX-745) and at least one coformer, respectively, incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear suitable for co-crystal formation physicochemical property, the instantly recited solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, due to an inability to establish the metes and bounds suitable for co-crystal formation physicochemical property.
	Then, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1 and 4-12 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, solid form, in claim 1, is a relative phrase which renders the claim indefinite.  The phrase, solid form, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, solid form.  Similarly, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer has been rendered indefinite by the use of the phrase, solid form.  {See Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347-48, 75 USPQ2d 1801, 
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 4 and 5 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 4 recites the limitation, The co-crystal as in claim 1…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  According to claim 1, a solid-form, not a co-crystal, is recited, with respect to the solid form comprising 5-(2,6-dichloro-phenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that the term, about, in claims 4 and 5, respectively, is a relative term which renders the claims indefinite.  The term, about, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about.  Likewise, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Consequently, the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claims 6, 8 and 9 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, The co-crystal as in claim 1…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  According to claim 1, a solid-form, not a co-crystal, is recited, with respect to the solid form comprising 5-(2,6-dichloro-phenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 7 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the physicochemical property, The co-crystal as in claim 1, wherein said co-crystal is substantially free of impurities, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. purity) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited substantially free of impurities physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent or buffer, to impart the substantially free of impurities physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]-pyridazine-6-one (VX-745) and at least one coformer, respectively, incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear substantially free of impurities physicochemical property, the instantly recited solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, due to an inability to establish the metes and bounds encompassed by the substantially free of impurities physicochemical property.
[A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests cancelling the claim, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 7 also recites the limitation, The co-crystal as in claim 1…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the solid form comprising 5-(2,6-dichloro-phenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  According to claim 1, a solid-form, not a co-crystal, is recited, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.
	The examiner suggests cancelling the claim, to overcome this section of the rejection.

	Claim 10 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 recites the limitation, The co-crystal as in claim 1…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenyl-thio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  According to claim 1, a solid-form, not a co-crystal, is recited, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.

Claim Objections, to overcome this rejection.

	Claim 11 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 recites the limitation, The co-crystal as in claim 1…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenyl-thio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  According to claim 1, a solid-form, not a co-crystal, is recited, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 12 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 12 recites the limitation, A composition comprising the co-crystal as in claim 1…, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  According to claim 1, a solid-form, not a co-crystal, is recited, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido-[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.

Claim Objections, to overcome this rejection.

	Claim 13 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 13 recites the limitation, A method of inhibiting or reducing expression and/or activity of p38 MAPK in a patient, comprising administering… a co-crystal as in claim 2, or composition thereof, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 2, for this limitation, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  According to claim 2, a composition thereof is not recited, with respect to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]-pyridazine-6-one (VX-745) and at least one coformer.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 14 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should not that claim 14 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Moreover, the metes and bounds of the treatable p38 MAPK-mediated diseases in a patient are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 29, uses open language, such as for example, to define treatable p38 MAPK-mediated diseases in a patient as inflammatory diseases, autoimmune diseases, destructive bone disorders, proliferative disorders, infectious diseases, neurodegenerative diseases, allergies, reperfusion/ischemia in stroke, heart attacks, angiogenic disorders, organ hypoxia, vascular hyperplasia, cardiac hypertrophy, thrombin-induced platelet aggregation, and/or conditions associated with prostaglandin endoperoxide synthase-2; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, inflammatory diseases, autoimmune diseases, destructive bone disorders, proliferative disorders, infectious diseases, neuro-degenerative diseases, allergies, reperfusion/ischemia in stroke, heart attacks, angiogenic disorders, organ hypoxia, vascular hyperplasia, cardiac hypertrophy, thrombin-induced platelet aggregation, and/or conditions associated with prostaglandin endoperoxide synthase-2.  Consequently, the method of treating a p38 MAPK-mediated disease in a patient, comprising administering… a solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, respectively, has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Rejections - 35 U.S.C. § 112(a), to overcome this rejection.

	Claim 15 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, suitable solvent, is a relative phrase which renders the claim indefinite.  The phrase, suitable solvent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 21, uses open language, such as include, to define the phrase, suitable solvent, as an ether, an ester, an alcohol, a ketone, or a mixture thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preparing the co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer has been rendered indefinite by the use of the phrase, suitable solvent.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 16 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, suitable solvent, is a relative phrase which renders the claim indefinite.  The phrase, suitable solvent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 21, uses open language, such as include, to define the phrase, suitable solvent, as an ether, an ester, an alcohol, a ketone, or a mixture thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preparing the co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer has been rendered indefinite by the use of the phrase, suitable solvent.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 17 is further rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential methodical step, such omission resulting in an indefinite method.  See MPEP § 2172.01.
H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 17, is the manipulative step which results in the preparation of a pharmaceutical composition comprising a co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  The claim fails to explicitly recite a manipulative step which results in the preparation of a pharmaceutical composition comprising a co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  Moreover, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a pharmaceutical composition comprising a co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer.  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the method of preparing a pharmaceutical composition comprising a co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 17, since the essential manipulative step which results in the preparation of a pharmaceutical composition comprising a co-crystal comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]-pyridazine-6-one (VX-745) and at least one coformer, is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 2, 3 and 18-20 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 2 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property for a solid-form must result in a further structural limitation in the solid form, in order to be further limiting.  In the instant dependent claim, the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]-pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, is a co-crystal.  Consequently, since the physicochemical property of the solid form comprising 5-(2,6-dichloro-phenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, whereby the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer is a co-crystal, fails to result in a further structural limitation to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, and/or fails to include all the limitations of the solid form comprising 5-(2,6-dichloro-phenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim, 
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 7 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 7 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property for a solid-form must result in a further structural limitation in the solid form, in order to be further limiting.  In the instant dependent claim, the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]-pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, is substantially free of impurities.  Consequently, since the physicochemical property of the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, whereby the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer is substantially free of impurities, fails to result in a further structural limitation to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, and/or fails to include all the limitations of the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim 

	Claim 11 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 11 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property for a solid-form must result in a further structural limitation in the solid form, in order to be further limiting.  In the instant dependent claim, the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]-pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, is/has a), b), c), d), e), f), g), h), or i).  Consequently, since the physicochemical property of the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, whereby the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer is/has a), b), c), d), e), f), g), h), or i), fails to result in a further structural limitation to the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, and/or fails to include all the limitations of the solid form comprising 5-(2,6-dichlorophenyl)-2-(phenylthio)-6H-pyrimido[1,6-b]pyridazine-6-one (VX-745) and at least one coformer, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624